
	
		VI
		110th CONGRESS
		1st Session
		S. 212
		IN THE SENATE OF THE UNITED STATES
		
			January 9, 2007
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Perlat Binaj, Almida
		  Binaj, Erina Binaj, and Anxhela Binaj.
	
	
		1.Permanent resident status for
			 Perlat Binaj, Almida Binaj, Erina Binaj, and Anxhela Binaj
			(a)In
			 generalNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151),
			 Perlat Binaj, Almida Binaj, Erina Binaj, and Anxhela Binaj shall be eligible
			 for issuance of immigrant visas or for adjustment of status to that of aliens
			 lawfully admitted for permanent residence upon filing applications for issuance
			 of immigrant visas under section 204 of such Act or for adjustment of status to
			 lawful permanent resident.
			(b)Adjustment of
			 statusIf Perlat Binaj,
			 Almida Binaj, Erina Binaj, and Anxhela Binaj enter the United States before the
			 filing deadline specified in subsection (c), Perlat Binaj, Almida Binaj, Erina
			 Binaj, and Anxhela Binaj shall be considered to have entered and remained
			 lawfully in the United States and shall be eligible for adjustment of status
			 under section 245 of the Immigration and
			 Nationality Act (8 U.S.C. 1255) as of the date of the enactment of
			 this Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall apply only if
			 the applications for issuance of immigrant visas or the applications for
			 adjustment of status are filed with appropriate fees not later than 2 years
			 after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numbersUpon
			 the granting of immigrant visas or adjustment of status to that of aliens
			 lawfully admitted for permanent residence to Perlat Binaj, Almida Binaj, Erina
			 Binaj, and Anxhela Binaj, the Secretary of State shall instruct the proper
			 officer to reduce by 4, during the current or next following fiscal year, the
			 total number of immigrant visas that are made available to natives of the
			 country of the aliens’ birth under section 203(a) of the
			 Immigration and Nationality Act (8 U.S.C.
			 1153(a)) or, if applicable, the total number of immigrant visas that
			 are made available to natives of the country of the aliens’ birth under section
			 202(e) of such Act.
			
